Citation Nr: 1414031	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative disc of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for right lower extremity radiculitis.  


WITNESS AT HEARING ON APPEAL

Veteran  


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1993 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claim for increase for right lower extremity radiculitis is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

During the hearing in July 2013 and on the record, the Veteran withdrew the appeal on the claim for increase for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for increase for degenerative disc of the lumbar spine have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).








REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

At the hearing before the Board in July 2013, the Veteran on the record withdrew the appeal on the claim for increase for degenerative disc disease of the lumbar spine.

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction.


ORDER

The appeal of the claim for increase for degenerative disc disease of the lumbar spine is dismissed.


REMAND

In July 2013, the Veteran testified that the symptoms of right lower extremity radiculitis has increased in severity since he was last examined by VA.  As testimony suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of right lower extremity radiculitis. 

The VA examiner is asked to describe: 

a).  Any objective neurological abnormalities, identifying the specific nerve involved, and whether the neurologic impairment is mild, moderate, moderately severe, or severe; and, 

b). The effect the disability has on employment. 

The Veteran's file must be made available to the VA examiner for review. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


